Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 03/18/2022 is acknowledged.
	Claims 1, 4-5, 7, 10-11, 13-15 have been amended.
	Claims 27-29 have been newly added.
	Claims 6, 16-26 are cancelled.
	The rejection of claims under 35 U.S.C. 112(a)(scope of enablement) is withdrawn per claim amendments.
	The rejection of claims under 35 U.S.C. 112(b) is withdrawn per claim amendments or claim cancellations.
	The rejection of claims under 35 U.S.C. 103(a) is withdrawn per claim amendments and/or claim cancellations.
	Claims 1-5, 7-15 and 27-29 are being considered on the merits. 
Examiner’s Amendment
	In the specification; paragraphs [0010, 0014, 0016, 0020, 0021, 0033, 0178, 0179], please delete “PDCASS” and insert -PDCAAS-.
	In Table 3, please delete “PDCASS” and insert -PDCAAS-.
Examiner’s Statement of Reasons for Allowance
	The closest prior art Parkes (US 4,525,370) discloses a method and a system for continuously blanching vegetables. A perforated conveyor is located over a blanching water collection tank and continuously carries the material to be blanched. Hot water is poured over the material to be blanched and collected in the water collection tank. The water is filtered, re-heated and recycled over the new incoming material continuously. However, Parkes is silent to generating a wave action in the blanching water. There is no mention of a floating microcrop. Parkes does not involve blanching of aquatic microcrop; e.g. lemna and wolffia. 
	The secondary reference CN 101116986 (Machine Translation) discloses blanching duckweed (lemna). However, this reference is silent to a continuous blanching system. 
	The presently claimed method of continuously blanching a floating microcrop comprising at least one of lemna and wolffia uses a system wherein a wave action is generated in a volume of blanching solution. The wave of blanching solution repeatedly exposes a top surface of the first portion of the floating microcrop to the blanching solution. A second portion of a floating microcrop is then processed in the same way as the first portion using a recycled blanching solution. The mechanism of generation of the wave of blanching solution is disclosed (Specification; Fig. 1 and 2). The method produces a protein concentrate flake and/or granule that has a protein digestibility corrected amino acid score (PDCAAS) of at least 0.88.
	Claims 1-5, 7-15 and 27-29 are novel and non-obvious. Claims 1-5, 7-15 and 27-29 are allowed.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791